OMB APPROVAL OMB Number: 3235-0578 Expires: April 30, 2013 Estimated average burden hours per response 10.5 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21623 Pioneer Equity Opportunity Fund (Exact name of registrant as specified in charter) 60 State Street, Boston, MA 02109 (Address of principal executive offices) (ZIP code) Terrence J Cullen, Pioneer Investment Management, Inc., 60 State Street, Boston, MA 02109 (Name and address of agent for service) Registrant's telephone number, including area code: (617) 742-7825 Date of fiscal year end: November 30 Date of reporting period: August 31, 2011 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after close of the first and third fiscal quarters, pursuant to Rule 30b1-5under the Investment Company Act of 1940 (17 CFR 270.30b-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. Schedule of Investments. Pioneer Equity Opportunity Fund Schedule of Investments8/31/11 Shares Value COMMON STOCKS - 98.9 % Energy - 7.0 % Integrated Oil & Gas - 1.8 % ConocoPhillips $ Occidental Petroleum Corp. $ Oil & Gas Equipment And Services - 1.6 % Cameron International Corp. * $ National-Oilwell Varco, Inc. $ Oil & Gas Exploration & Production - 3.6 % Cabot Oil & Gas Corp. $ EQT Corp. Southwestern Energy Co. * $ Total Energy $ Materials - 4.9 % Diversified Chemical - 0.7 % Cabot Corp. $ Diversified Metals & Mining - 0.9 % Freeport-McMoRan Copper & Gold, Inc. (Class B) $ Fertilizers & Agricultural Chemicals - 0.7 % The Mosaic Co. * $ Metal & Glass Containers - 1.8 % Crown Holdings Inc. * $ Paper Packaging - 0.8 % Packaging Corp of America $ Total Materials $ Capital Goods - 10.4 % Aerospace & Defense - 1.1 % Textron, Inc. (b) $ Construction & Engineering - 0.6 % Aecom Technology Corp. * $ Electrical Component & Equipment - 0.5 % AMETEK, Inc. $ Industrial Conglomerates - 1.5 % Danaher Corp. $ Industrial Machinery - 6.7 % Crane Co. $ Gardner Denver, Inc. Ingersoll-Rand Plc. Snap-On Inc. SPX Corp. $ Total Capital Goods $ Transportation - 1.4 % Airlines - 1.4 % Allegiant Travel Co. * $ Total Transportation $ Automobiles & Components - 2.6 % Auto Parts & Equipment - 1.1 % Lear Corp. $ Automobile Manufacturers - 0.5 % Ford Motor Corp. * $ Motorcycle Manufacturers - 1.0 % Harley-Davidson, Inc. $ Total Automobiles & Components $ Consumer Durables & Apparel - 3.1 % Apparel, Accessories & Luxury Goods - 1.4 % Hanesbrands, Inc. * $ Homebuilding - 1.0 % Toll Brothers, Inc. * $ Leisure Products - 0.7 % Brunswick Corp. (b) $ Total Consumer Durables & Apparel $ Consumer Services - 4.2 % Hotels, Resorts & Cruise Lines - 2.2 % Starwood Hotels & Resorts Worldwide, Inc. $ Wyndham Worldwide Corp. $ Restaurants - 2.0 % Chipotle Mexican Grill, Inc. * $ Starbucks Corp. $ Total Consumer Services $ Retailing - 3.0 % Internet Retail - 2.3 % Amazon.Com, Inc. * $ Specialty Stores - 0.7 % Staples Inc. $ Total Retailing $ Food Beverage & Tobacco - 4.9 % Packaged Foods & Meats - 2.6 % McCormick & Co., Inc. $ Sara Lee Corp. $ Tobacco - 2.3 % Altria Group, Inc. $ Lorillard, Inc. $ Total Food Beverage & Tobacco $ Household & Personal Products - 2.2 % Household Products - 1.1 % Church & Dwight Co, Inc. $ Personal Products - 1.1 % Estee Lauder Co. $ Total Household & Personal Products $ Health Care Equipment & Services - 9.6 % Health Care Distributors - 1.8 % Cardinal Health, Inc. $ Health Care Equipment - 5.9 % Abiomed, Inc. * $ Covidien Ltd. DexCom, Inc. * HeartWare International, Inc. * (b) Insulet Corp. * (b) $ Health Care Technology - 0.6 % WebMD Health Corp. * $ Managed Health Care - 1.3 % Healthspring, Inc. * $ Total Health Care Equipment & Services $ Pharmaceuticals & Biotechnology - 8.9 % Biotechnology - 5.5 % Amarin Corp. Plc * $ Cubist Pharmaceuticals Inc. * Pharmasset, Inc. * Vertex Pharmaceuticals Inc. * $ Pharmaceuticals - 3.4 % Hospira, Inc. * $ Pfizer, Inc. Salix Pharmaceuticals, Ltd. * $ Total Pharmaceuticals & Biotechnology $ Banks - 4.9 % Diversified Banks - 1.0 % Wells Fargo& Co. $ Regional Banks - 3.9 % CIT Group, Inc. * $ City National Corp. Signature Bank Corp. * $ Total Banks $ Diversified Financials - 4.5 % Consumer Finance - 3.9 % American Express Co. $ Discover Financial Services, Inc. First Cash Financial Services, Inc. * $ Investment Banking & Brokerage - 0.6 % TD Ameritrade Holding Corp. $ Total Diversified Financials $ Real Estate - 2.3 % Office Real Estate Investment Trusts - 1.8 % Alexandria Real Estate Equities, Inc. $ BioMed Property Trust, Inc. $ Residential Real Estate Investment Trusts - 0.5 % American Campus Communities, Inc. $ Total Real Estate $ Software & Services - 11.4 % Application Software - 5.1 % Aspen Technology, Inc. * $ Compuware Corp. * Nuance Communications, Inc. * (b) $ Data Processing & Outsourced Services - 1.0 % MasterCard, Inc. $ Internet Software & Services - 3.1 % Google Inc. * $ Yahoo! Inc. * $ Systems Software - 2.2 % Oracle Corp. $ Rovi Corp. * $ Total Software & Services $ Technology Hardware & Equipment - 2.3 % Communications Equipment - 0.8 % Juniper Networks, Inc. * $ Computer Hardware - 1.5 % Apple Inc. * $ Total Technology Hardware & Equipment $ Semiconductors - 3.9 % Semiconductor Equipment - 1.9 % ASM Lithography Holdings NV $ Semiconductors - 2.0 % Analog Devices, Inc. $ Entropic Communications, Inc. * (b) $ Total Semiconductors $ Telecommunication Services - 4.2 % Integrated Telecom Services - 2.0 % CenturyLink, Inc. $ Verizon Communications, Inc. $ Wireless Telecommunication Services - 2.2 % NII Holdings Inc * $ Total Telecommunication Services $ Utilities - 4.4 % Electric Utilities - 1.9 % Northeast Utilities Corp. $ Multi-Utilities - 2.5 % CMS Energy Corp. $ Wisconsin Energy Corp. $ Total Utilities $ TOTAL COMMON STOCKS (Cost$20,629,955) $ Principal TEMPORARY CASH INVESTMENTS - 5.3 % Value Amount ($) Securities Lending Collateral- 5.3 % (c) Certificates of Deposit: Bank of America NA, 0.19%, 9/2/11 $ Bank of Montreal Chicago, 0.18%, 10/20/11 Bank of Nova Scotia, 0.26%, 9/29/11 Bank of Nova Scotia, 0.32%, 6/11/12 Canadian Imperial Bank of Commerce NY, 0.21%, 10/3/11 DnB NOR Bank ASA NY, 0.22%, 11/14/11 National Australia Bank NY, 0.27%, 10/19/11 RaboBank Netherland NV NY, 0.29%, 4/2/12 Royal Bank of Canada NY, 0.33%, 12/2/11 Skandinav Enskilda Bank NY, 0.33%, 12/6/11 Westpac Banking Corp. NY, 0.33%, 12/6/11 $ Commercial Paper: ABTPP, 0.10%, 9/26/11 $ American Honda Finance, 0.30%, 1/11/12 Australia & New Zealand Banking Group, 0.15%, 9/6/11 CHARFD, 0.14%, 9/13/11 CHARFD, 0.14%, 9/8/11 Federal Farm Credit Bank, 0.18%, 8/20/12 General Electric Capital Corp., 0.37%, 4/10/12 General Electric Capital Corp., 0.42%, 7/27/12 General Electric Capital Corp., 0.48%, 11/21/11 JDCCPP, 0.10%, 9/20/11 JPMorgan Chase & Co., 0.28%, 7/17/12 NABPP, 0.19%, 10/3/11 NESCAP, 0.19%, 12/20/11 NORDNA, 0.28%, 1/9/12 OLDLLC, 0.17%, 10/5/11 OLDLLC, 0.17%, 10/711 PGPP, 0.14%, 11/3/11 Royal Bank of Canada NY, 0.30%, 8/17/12 SANCPU, 0.64%, 9/1/11 Sanofi Aventis, 0.17%, 10/20/11 SOCNAM, 0.22%, 9/1/11 Svenska Handelsbanken, 0.29%, 6/29/12 TBLLC, 0.12%, 9/7/11 TBLLC, 0.17%, 10/12/11 TBLLC, 0.18%, 10/5/11 Toyota Motor Credit Corp., 0.33%, 9/8/11 VARFUN, 0.19%, 10/19/11 Wachovia, 0.38%, 10/15/11 Wachovia, 0.40%, 3/1/12 Wells Fargo & Co., 0.34%, 1/24/12 WMT, 0.08%, 9/7/11 $ Tri-party Repurchase Agreements: BNP Paribas, Inc., 0.06%, 9/1/11 $ RBS Securities, Inc., 0.06%, 9/1/11 $ Shares Money Market Mutual Funds: Dreyfus Preferred Money Market Fund $ Fidelity Prime Money Market Fund $ Total Securities Lending Collateral $ TOTAL TEMPORARY CASH INVESTMENTS (Cost$1,214,788) $ TOTAL INVESTMENT IN SECURITIES - 104.2% (Cost$21,844,741) (a) $ OTHER ASSETS AND LIABILITIES - (4.2) % $ TOTAL NET ASSETS - 100.0 % $ * Non-income producing security. (a) At August 31, 2011, the net unrealized gain on investments based on cost for federal income tax purposes of $22,187,907 was as follows: Aggregate gross unrealized gain for all investments in which there is an excess of value over tax cost $ Aggregate gross unrealized loss for all investments in which there is an excess of tax cost over value Net unrealized gain $ (b) At August 31, 2011, the following securities were out on loan: Shares Security Value Brunswick Corp. $ Entropic Communications, Inc. * HeartWare International, Inc. * Insulet Corp. * Nuance Communications, Inc. * Textron, Inc. Total $ (c) Securities lending collateral is managed by Credit Suisse AG, New York Branch. Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels listed below. Highest priority is given to Level 1 inputs and lowest priority is given to Level 3. Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund's own assumptions in determining fair value of investments) The following is a summary of the inputs used as of August 31, 2011, in valuing the Fund's assets: Level 1 Level 2 Level 3 Total Common Stocks $ $
